Citation Nr: 1738799	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected mild, degenerative joint and disc disease of the lumbar spine from February 27, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Marine Corps from August to September 1989 and in the Army from May 1997 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In May 2010, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In January 2012, the Board sent the Veteran a letter informing him that he had the right to a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran did not respond to the letter within 30 days, as requested; therefore, the finds that all due process has been satisfied with respect to the Veteran's right to a hearing and proceed with adjudication of this appeal.  

The increased rating claim on appeal was previously before the Board in July 2016, at which time the Board denied entitlement to a rating in excess of 10 percent prior to February 27, 2008, but granted a 20 percent rating, but no higher, effective February 27, 2008.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in July 2017, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated only the portion of the Board's decision that denied a rating in excess of 20 percent from February 27, 2008.  As such, the remaining issue on appeal was returned to the Board for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.


REMAND

As discussed within the parties July 2017 JMR, the Veteran's increased rating claim on appeal must be remanded in order to afford the Veteran an adequate VA spine examination that fully complies with the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities, including testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The JMR reflects that the examiner should also indicate where in the range of motion functional loss begins.   See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

The Board acknowledges that the Veteran was afforded a VA spine examination in December 2016, which included testing for pain in active motion and weight-bearing; however, the examination did not include testing for pain on passive motion or in nonweight-bearing positions.  Therefore, a remand is necessary to afford the Veteran a new examination that complies with Correia and the July 2017 JMR.  

While the appeal is in remand status, the AOJ should also obtain all outstanding VA treatment records dated from March 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from March 2017 to the present.  All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA spine examination to assess the current severity and manifestations of his service-connected lumbar spine disability. 

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner must test for pain on active motion, passive motion, weight-bearing, and non-weight-bearing, for the lumbar spine.  

The examiner should also indicate where in range of motion functional loss begins, to include as a result of pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion, to include a discussion of whether his pain is ameliorated by his medication regimen. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible. 

All opinions expressed should be accompanied by supporting rationale.

3. Ensure that the examination report includes all information requested above.  Thereafter, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




